Mr. Justice Bailey delivered the opinion of the Court: This was a creditors’ bill, brought by the Aultman & Taylor Company, a corporation, and James Hood and Robert Hood, copartners doing business under the firm name of J. & R. Hood, against Joseph T. Wier and William Wier, to set aside certain conveyances and mortgages alleged to have been executed. by the defendants in fraud of the complainants’ rights, and to subject the property thus conveyed or mortgaged to the payment of their debts. It appears that on the 30th day of •March, 1886, the Aultman & Taylor Company recovered a judgment against the defendants for the sum of $623.08, and that on the 9th day of March, 1887, said J. & E. Hood also recovered a judgment against the defendants for $460.39, and that executions were issued on both of said judgments and afterwards returned wholly unsatisfied. Said judgment creditors thereupon joined in the present bill, and are seeking to obtain satisfaction of their respective judgments out of the equitable assets of their debtors. The cause was heard in the Circuit Court on pleadings and proofs, and by a decree of that court entered September 15, 1888, the bill was dismissed at the complainants’ costs for want of equity. Said decree having been taken by appeal to the Appellate Court was affirmed, and to reverse the judgment of that court, the complainants have brought the record here by writ of error. It is plain that this court has no jurisdiction. Neither the judgment in favor of the Aultman & Taylor Company nor that in favor of J. & E. Hood amounts to $1000, and it can not therefore be- said that, as to either of the complainants, the sum of $1000 is involved in the case. Nor can their several judgments be cumulated for the purpose of making out the $1000. Farwell v. Becker, 129 Ill. 261; Piper v. Jacobson, 98 id. 389. There being no certificate of the judges of the Appellate Court that the case involves' questions of law of such importance, on account of direct or collateral interests, that it should be passed upon by this court, the writ of error must be dismissed. Writ of eiror dismissed.